Case: 21-40381     Document: 00516175860         Page: 1     Date Filed: 01/21/2022




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                  January 21, 2022
                                  No. 21-40381
                                Summary Calendar                   Lyle W. Cayce
                                                                        Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Eduardo Nicolas Barragan-Balderas,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                          USDC No. 7:08-CR-1168-2


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Eduardo Nicolas Barragan-Balderas pleaded guilty to conspiring to
   possess with intent to distribute five kilograms or more of cocaine and
   conspiring to engage in money laundering. The district court sentenced him
   within the applicable guidelines range to 235 months of imprisonment on


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40381     Document: 00516175860           Page: 2   Date Filed: 01/21/2022




                                    No. 21-40381


   each count, to run concurrently, and five years of supervised release.
   Barragan-Balderas now appeals his sentence, arguing that the district court
   erred when it imposed a three-level enhancement pursuant to
   U.S.S.G. § 3B1.1(b) for being a manager or supervisor of Jose Hinojosa’s
   drug trafficking organization.
          Barragan-Balderas argues that his admissions at rearraignment
   regarding his maintenance of the drug trafficking organization’s financial
   records and his actions gleaned from recorded conversations as set forth in
   the presentence report (PSR) did not rise to the level of a manager or
   supervisor under § 3B1.1(b). Because he preserved this argument, we review
   the district court’s factual findings for clear error. See United States v.
   Fillmore, 889 F.3d 249, 255 (5th Cir. 2018); United States v. Medina-Anicacio,
   325 F.3d 638, 642 (5th Cir. 2003).
          The district court could plausibly infer that Barragan-Balderas
   exercised supervisory or managerial responsibility within the drug trafficking
   organization in relation to the distribution and transportation of cocaine and
   money proceeds between Mexico and Houston, Texas. See United States v.
   Guzman-Reyes, 853 F.3d 260, 265 (5th Cir. 2017). Information gathered from
   recorded conversations, which Barragan-Balderas acknowledges had
   sufficient indicia of reliability, showed that Barragan-Balderas frequently
   coordinated, communicated, and checked in with individuals within the
   organization who were tasked with delivering drugs and transporting drug
   proceeds. See United States v. Reagan, 725 F.3d 471, 494 (5th Cir. 2013);
   § 3B1.1, comment. (n.4). The recordings and post-arrest statements likewise
   showed that Barragan-Balderas instructed Ricardo Cuellar to retrieve drug
   proceeds in Houston and transport the proceeds to Mexico and that
   Barragan-Balderas was a point of contact for Cuellar and another
   coconspirator during the search of their vehicle which was loaded with drug
   proceeds. See § 3B1.1, comment. (n.2). In addition, Barragan-Balderas



                                         2
Case: 21-40381      Document: 00516175860           Page: 3   Date Filed: 01/21/2022




                                     No. 21-40381


   admitted that he was responsible for maintaining records of the
   organization’s inventory and finances. See United States v. Rose, 449 F.3d
   627, 633 (5th Cir. 2006); § 3B1.1, comment. (n.2). The district court’s
   factual finding that Barragan-Balderas was a manager or supervisor was
   plausible in light of the record as a whole and does not give rise to a firm and
   definite conviction that a mistake has been committed. See United States v.
   Rodriguez, 630 F.3d 377, 380 (5th Cir. 2011).
          Barragan-Balderas further argues that particular statements in the
   PSR were not reliable evidence to support the application of the
   enhancement because the statements were conclusory and lacked a sufficient
   evidentiary basis. He specifically points to the PSR’s statements regarding
   the actions taken on his behalf that “suggested” that he was equally as
   responsible as Hinojosa for the operation, his direction of individuals
   involved in the organization, his recruitment of several individuals into the
   organization, and his characterization as Hinojosa’s righthand man. He did
   not challenge the reliability of the PSR’s statements in the district court, so
   our review is for plain error. See Puckett v. United States, 556 U.S. 129, 135
   (2009); United States v. Sandlin, 589 F.3d 749, 756 (5th Cir. 2009).
          We have held that “the district court may properly find sufficient
   reliability on a [PSR] which is based on the results of a police investigation.”
   United States v. Vela, 927 F.2d 197, 201 (5th Cir. 1991). We also have found
   no error where those facts were “based on the statements of the investigative
   agents assigned to the case.” Id. Here, the probation officer indicated that
   the information in the PSR was obtained through an investigation conducted
   by the Federal Bureau of Investigation and assisted by Immigration and
   Customs Enforcement, the Internal Revenue Service, the Drug Enforcement
   Administration, and multiple state law enforcement agencies. The PSR also
   recounted the observations of law enforcement agents and information
   obtained from coconspirators following their arrests. Barragan-Balderas has



                                          3
Case: 21-40381      Document: 00516175860           Page: 4    Date Filed: 01/21/2022




                                     No. 21-40381


   failed to show plain error regarding the reliability of the PSR. See Puckett, 556
   U.S. at 135.
          AFFIRMED.




                                          4